DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 01/10/22 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/22.
Information Disclosure Statement
The information disclosure statement filed 11/11/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, item “1” is not in English.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “the substrate” in line 2. It is suggested claim is amended to recite “the infrared-reflective substrate”.  Appropriate correction is required.
Claim 2 recites “the inorganic pigment” in line 2. It is suggested claim is amended to recite “the infrared-transparent or infrared-reflective in inorganic pigment”.  Appropriate correction is required.
Claim 3 recites “the inorganic pigment” in line 2. It is suggested claim is amended to recite “the infrared-transparent or infrared-reflective in inorganic pigment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least one compound selected from iron oxide and a composite oxide containing manganese and at least one metal element other than manganese” which is confusing given that it is not clear whether “a composite oxide containing manganese and at least one metal element other than manganese” is considered together as one compound. Based on paragraphs [0016], [0028] and [0030] of the present specification, it appears that “a composite oxide containing manganese and at least one metal element other than manganese” is one compound. If this is the case, it is suggested to amend claim to recite “at least one compound selected from 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713).
Regarding claim 1, Satoshi et al. teaches a decorative sheet (See Abstract) comprising a base material layer 11 (paragraphs [0010]-[0016]) which may contain titanium oxide which provides heat shielding property and increases reflectance of infrared light and therefore would 
Given the overlap between the decorative sheet of Satoshi et al. and that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an decorative sheet that is both disclosed by Satoshi et al. and encompassed by the present claims and thereby arrive that the claimed invention.
Regarding claim 2, Satoshi et al. teaches wherein the solid printing layer contains the pigments in an amount of approximately 76% (based on amounts calculated from paragraph [0035]) which falls within the claimed range of 20 to 80% by mass based on the solid content of the solid printing layer. While the pigments used in this example are not inorganic, Satoshi does teach that the pigments may be titanium oxide which is inorganic. Therefore, it would have obvious to one of ordinary skill in the art to use the inorganic pigments in the amounts including those presently claimed and thereby arrive at the claimed invention.
Regarding claim 5, Satoshi et al. teaches wherein the picture layer contains the organic pigments in an amount of approximately 75% (based on amounts calculated from paragraph [0036]) which falls within the claimed range of 10 to 80% by mass based on the solid content of the picture layer.
Regarding claim 7, Satoshi et al. teaches wherein the infrared-reflective substrate contains titanium oxide (paragraph [0014]).
Regarding claim 8, Satoshi et al. teaches further comprising an overlay film layer (paragraphs [0022]-[0024]) disposed on the decorative layer and may correspond to either a transparent resin layer or a protective layer as claimed. Further, Satoshi et al. discloses a topcoat layer (paragraph [0028]) which may correspond to a protective layer as claimed.
Regarding claim 9, given that Satoshi et al. teaches decorative sheet comprising materials and structure identical to that presently claimed, the decorative sheet would intrinsically have an L* value as presently claimed, absent evidence to the contrary.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Ookawa et al. (US 2016/0024327).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 3, Satoshi et al. teaches wherein the inorganic pigment contains titanium oxide (paragraph [0019]) but fails to teach iron oxide or manganese.
However, Ookawa et al. teaches a coating film comprising black inorganic pigment containing an oxide of two or more metals selected from groups 4 to 11, namely Ti, V, Cr, Mn, Fe, etc.  (See Abstract, paragraph [0057]) or composite oxides including Ti-Mn-Cu, Mn-Fe-Cu, or Cr-Mn-Cu. Ookawa et al. further discloses the coating film comprising a binder resin including urethane resins (paragraphs [0109]-[0112]). Both Satoshi et al. and Ookawa et al. disclose pigmented layers on substrates for use in applications requiring weather resistance including heat-shielding (Satoshi et al., paragraphs [0002] and [0004]; Ookawa et al., paragraphs [0002], [0005]-[0006] and [0117]-[0125]).
It would have been obvious to one of ordinary skill in the art to include iron oxide or a composite oxide containing manganese and at least one metal element other than manganese in the inorganic pigment of Satoshi et al. in order to impart resistance to temperature increases caused by infrared light absorption (Ookawa et al., paragraph [0056]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Saitou (US 2014/0018495).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 4, Satoshi et al. fails to teach thickness of the solid printing layer as claimed.
However, Saitou teaches a decorative sheet comprising a substrate, solid print layer, and image layer, wherein the thickness of the solid printing layer is 1-20 µm (paragraph [0070]) which encompasses the claimed range of 0.5 to 15 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to choose a thickness of the solid printing layer of Satoshi et al. in order to impart sufficient avoidance of color change or variation of the surface of the substrate from affecting the color of the pattern of the decorative sheet, i.e. impart effective hiding power (Saitou, paragraph [0070]).
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2016168713) in view of Kijima et al. (US 2004/0076804).
Satoshi et al. is relied upon as disclosed above.
Regarding claim 6, Satoshi et al. fails to teach thickness of the picture layer as claimed.
However, Kijima et al. teaches a decorative film-sheet comprising a substrate, a picture layer and a shielding layer (paragraphs [0096]-[0097]), i.e. solid printing layer. Both Satoshi et al. and Kijima et al. teach decorative sheets for various purposes including furniture (Satoshi, paragraph [0006]; Kijima, paragraph [0002]) comprising picture/pattern layer having a wood grain pattern (Satoshi paragraph [0017]; Kijima, paragraph [0096]). Kijima et al. further discloses it is known to use picture layers having thickness of about 1 to 5 µm (paragraph [0096]). Therefore, it would have been obvious to one of ordinary skill in the art to use a picture layer having thickness of about 1 to 5 µm in Satoshi et al. and thereby arrive at the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787